Citation Nr: 1631655	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  08-30 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had service from June 1974 to June 1977.  He had subsequent service in the Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Thereafter, the Veteran's file was transferred to the RO in Montgomery, Alabama.

The Board previously considered this appeal in August 2014, and remanded these issues for further development.  After that development was completed, the case returned to the Board for further appellate review.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of bilateral hearing loss. 

2.  The Veteran was exposed to acoustic trauma during active service.

3.  Symptoms of the currently diagnosed bilateral hearing loss have been continuous since service.






CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including sensorineural hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to this service connection claim.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service Connection for Bilateral Hearing Loss

The Veteran essentially contends that he developed bilateral hearing loss during service that has continued since separation.  Specifically, the Veteran states that he experienced acoustic trauma during service due to noise exposure caused by small arms fire, heavy artillery, grenades, helicopters, aircraft engines, tractor trailer vehicles, and tanks.

First, the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On VA examination in October 2006, the Veteran was diagnosed with bilateral sensorineural hearing loss in both ears.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
40
50
LEFT
20
20
25
40
40

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran reported that he was exposed to acoustic trauma from in-service noise exposure due to small arms fire, heavy artillery, grenades, helicopters, aircraft engines, tractor trailer vehicles, and tanks.  See October 2006 VA examination report.  He also stated that his hearing loss has continued to deteriorate since he was discharged from service.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).

The Veteran's service records confirm that he was assigned to the 769th Bomb Squad and participated in bombing missions in the South Pacific Theater.  His military occupation was "Armorer, Gunner."  Thus, exposure to noise is consistent with the circumstances of his service. 

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of bilateral hearing loss are related to service.  The Veteran's service treatment records show varying levels of hearing loss throughout his periods of service.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, 5 Vet. App. at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran has also reported noticing that his hearing diminished during service and continued to worsen since service separation.  See e.g., Statement In Support of Claim, received October 24, 2006.

The October 2006 VA examiner commented that the Veteran's hearing loss is greater than expected for an average person of his age, and despite occupational noise exposure post-service, it is at least as likely as not that his current hearing loss is related to service.  The November 2007 VA examiner opined that the Veteran's current hearing loss is less likely as not related to service because his service treatment records indicated normal hearing sensitivity at the time of discharge from service in 1977, as well as eight years later after leaving reserve service.  A private physician submitted a statement (dated April 25, 2011, and received May 18, 2015) that the Veteran's audiograms show noise induced hearing loss.  He further stated that the Veteran's current hearing loss is more likely than not to have been cause by the noise exposure he incurred during service.  During VA audiological examinations in October 2011 and August 2013, however, puretone thresholds obtained for both ears were deemed unreliable and therefore were not reported.  The November 2015 VA examiner opined that the Veteran's hearing loss is less likely as not due to his military service period of 1974 to 1977 because there is a "lack of objective evidence of permanent clinically significant increases in thresholds over time in service based on frequency specific audiological testing."  However, this examiner could not give an opinion without resorting to mere speculation regarding whether the Veteran's 1985 reserve service audiometric testing results indicated a permanent clinically significant increase in thresholds compared to the 1974 enlistment examination.  Regardless, in Hensley v. Brown, the Court explained that the failure to meet VA's criteria for hearing loss at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  5 Vet. App. 155, 159-60 (1993).  The Board further notes that the VA examiners did not comment on the Veteran's report of continuous hearing loss symptoms since service.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination or medical opinion to aid in determining the etiology of the current hearing loss.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). Here, despite the absence of documented post-service treatment related to the hearing loss for many years, the evidence includes the Veteran's statements and sworn testimony asserting continuity of symptoms.  See Veteran's Application for Compensation or Pension, received August 21, 2006; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).   The Board finds the Veteran's statements to be consistent with the circumstances, conditions and hardships of such service.  In this case, the Veteran is competent to report symptoms of hearing loss because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, multiple VA examinations and a report from a private physician provide conflicting reports as to the etiology of the hearing loss.  

The Board finds the Veteran's assertions regarding the onset of bilateral hearing loss during service and his reports of bilateral hearing loss symptomatology since service, in the context of the demonstrated in-service acoustic trauma, and current diagnosis, and conflicting medical opinions as to the etiology with some physicians concluding the hearing loss was caused by service are sufficient to place in equipoise the question of whether the current bilateral hearing loss was incurred in service and is etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

In short, the issues of service connection for an acquired psychiatric disorder must be remanded for further development as it is necessary to ensure that there is a complete record upon which to decide the issue so that every possible consideration is afforded to the Veteran.

The Veteran was afforded a VA PTSD examination in August 2013.  The examiner diagnosed PTSD and determined that the Veteran's claimed stressors of witnessing his friend's involvement in a motor vehicle accident during active service and witnessing inmates physically and sexually assaulting one another at Fort Leavenworth during his reserve service were sufficient stressors to support a diagnosis of PTSD.  The examiner did not, however, discuss the Veteran's non service related stressor of witnessing a fellow firefighter be run over and killed during training exercises at Fort Rucker in December 2002 (see DRO hearing transcript, page 6).  In that regard, the Board notes that an August 2010 individual counseling note from TMC, Ed.D., LPC, LMFT, indicated that the Veteran and his counselor discussed survivors guilt, however; the Veteran has not alleged and the record does not identify the death of anyone during service as a stressor on which the Veteran's claim for service connection for PTSD is based.  As such, an opinion must be obtained as to whether the Veteran has a current acquired psychiatric disability, to include PTSD, is related to events that occurred during military service.  

The Board remanded the claim in August 2014 for an opinion to clarify the diagnosis.  

A VA examination addendum opinion for acquired psychiatric disorder was obtained in February 2015.  The VA examiner stated that the Veteran's diagnosis for PTSD was not recognized because it was given by licensed professional counselor.  However, the examiner then opined that it is less likely than not that the Veteran's current mental health diagnosis of PTSD is due to experiences he had while in the military.  The Board finds this opinion to be contradictory as the examiner appears to dispute the validity of the diagnosis but then offered an opinion as to the current diagnosis of PTSD.  
 
Thus, the Board finds that another VA psychiatric examination would assist in determining the nature and etiology of the claimed psychiatric disorders, to include other current diagnoses rendered during the appeal period.  

Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed psychiatric disorders.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the issue of service connection for an acquired psychiatric disorder is REMANDED for the following action:

1.  Either obtain an addendum opinion to determine and clarify the nature and etiology of the Veteran's claimed psychiatric disorder, or if necessary, schedule the Veteran for a VA examination to determine and clarify the nature and etiology of the claimed psychiatric disorder, to include any other mental health diagnosis made during the course of the appeal.  The claims file should be made available to the examiner for review.  The examiner should offer an opinion as to the following:

a) Ask the examiner to identify all psychiatric disorders.  A diagnosis of PTSD under DSM-V criteria should be made or definitively ruled out.  If PTSD is ruled out, the examiner must explain why each diagnostic criterion for a diagnosis of PTSD is or is not satisfied.  

b) If PTSD is diagnosed, the examiner should identify the specific stressor(s) supporting the diagnosis and explain why the stressor is or is not adequate to support a diagnosis of PTSD.  

c) As to any other psychiatric disorders identified on examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50 percent) that each disorder identified is related to service.  


2.  Thereafter, readjudicate the issue of service connection for an acquired psychiatric disorder on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


